Citation Nr: 0114328	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from October 1969 to March 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the rating decision of March 2000, the regional office 
(RO) set forth the applicable law on the requirements to 
reopen a claim based on the submission of new and material 
evidence pursuant to 38 C.F.R. § 3.156(a) (2000), and 
determined that new and material evidence had been submitted 
since the last previous denial in January 1997.  

In this regard, notwithstanding the March 2000 decision of 
the RO, the Board must still proceed to address the issue of 
whether new and material evidence has been submitted, as this 
is a jurisdictional matter that the Board is required to 
consider.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
Here, while the Board finds that evidence such as the medical 
statement of medical provider L. Z. does not provide the 
critical evidence relating current disorder and service, it 
and other evidence submitted bears directly and substantially 
upon the specific matter under consideration and is 
sufficiently significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
the Board concurs with the March 2000 decision of the RO, and 
the claim is reopened.

In addition, however, the Board observes that the RO 
specifically predicated its denial on the premise that the 
veteran had still not submitted evidence of a well-grounded 
claim, particularly as to the lack of competent medical 
evidence linking a current disability to service.  The 
determination of the RO appears to have been factually and 
legally correct when it was entered, however, the well-
grounded claim standard has been eliminated by the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (hereafter VCAA).  Thus, the 
Board finds that remand of this matter is mandatory due to 
the intervening change in the law.

The Board further notes that the veteran asserted at his 
recent hearing before the Board that he has received 
treatment at a Department of Veterans Affairs (VA) facility 
since 1994 (transcript (T.) at p. 19).  However, the record 
only contains VA treatment records dated from July 1998.  The 
Board also notes that a request for VA records by the RO in 
November 1999 is limited to a request for records dated from 
September 1998.  Although the Board recognizes that the 
veteran may have confused his 1994 to 1996 treatment at the 
UCSF medical center with additional treatment at this time 
with the VA, in view of the above, this can not be adequately 
assessed on the current records.  Therefore, the veteran 
should be contacted to confirm whether he in fact received 
treatment at a VA facility during the period of 1994 to 1996.  
If he continues to assert that such additional treatment was 
received, the RO should make an effort to obtain these 
records in accordance with the applicable provisions of the 
VCAA as noted below. 

Finally, although the RO was not able to obtain Social 
Security Administration (SSA) records regarding the veteran's 
previous claims for SSA disability benefits (the file 
reflects multiple requests for such records from the RO to 
SSA between 1994 and 1999), the Board finds that it is 
unclear from the record whether such records do not exist or 
that further efforts to obtain those records would be futile.  
The VCAA requires that an effort must be made to obtain 
records adequately identified by the veteran.  Moreover, 
whenever the Secretary makes an effort to obtain records from 
a Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile 
(38 U.S.C.A. § 5103A(b)(3)).  Consequently, the Board finds 
that the RO must make an additional effort to obtain the 
veteran's records from SSA.

In this regard, the Board notes that the VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The salient features of the new statutory provisions (and 
where they will be codified in title 38 United States Code) 
may be summarized as imposing the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any chronic 
psychiatric disorders, and to confirm 
whether he in fact received treatment at 
a VA medical facility during the period 
of 1994 to 1996.  Any medical records 
other than those now on file pertaining 
to the above-noted disorders should be 
obtained and associated with the claims 
folder, including, if warranted, any 
additional VA treatment records for the 
period of 1994 to 1996.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has identified.  If the RO is 
unable to obtain such records, it must 
provide the notice described in (6) 
above.  With respect to any Federal 
Government records such as those in the 
possession of VA, the VCAA requires that 
the RO must discharge the obligations 
set forth in (7) above.

3.  The RO should also again contact SSA 
and request a copy of any decisions on 
the merits of any claims and copies of 
any medical records reviewed in reaching 
all determinations.  If the SSA has made 
no decision or has no records, this 
should be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

As was noted with respect to VA records, 
since SSA records are also in the 
possession of the Federal Government, 
the VCAA requires that the RO must 
discharge the obligations set forth in 
(7) above.

4.  The RO should then determine whether 
there is any additional notice and/or 
development action required in this 
matter under the VCAA, and if so, 
accomplish that additional notice and/or 
development action.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
chronic psychiatric disorder in light of 
the VCAA, and should consider all 
evidence obtained since the previous 
rating decision of March 2000. 

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




